SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

753
CA 13-02221
PRESENT: SMITH, J.P., CENTRA, CARNI, WHALEN, AND DEJOSEPH, JJ.


SHIRLEY WEST, AS EXECUTRIX OF THE ESTATE OF
WILLIAM H. WEST, DECEASED, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

CAROUSEL FOOD SERVICE, INC., RUSSELL
DIPASQUALE, INDIVIDUALLY AND DOING BUSINESS AS
WATERING TROUGH, LITTLE FILLYS AND CAROUSEL
ROOM AT THE FAIR, DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


DAVID W. POLAK ATTORNEY AT LAW, P.C., WEST SENECA (DAVID W. POLAK OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

MARK R. UBA, WILLIAMSVILLE (MARK UBA OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Erie County (John A. Michalek, J.), entered March 14, 2013.
The order and judgment, among other things, granted plaintiff’s motion
for partial summary judgment.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs for reasons stated in the
decision at Supreme Court.




Entered:   June 13, 2014                           Frances E. Cafarell
                                                   Clerk of the Court